Order entered September 18, 2015.




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-01223-CV

 MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, GEFFREY ARNOLD
   MCFALLS, INDIVIDUALLY D/B/A NEMAHA WATER SERVICES, NEMAHA
WATER SERVICES, LP, NEMAHA WATER SERVICES GP, LLC, NEMAHA WATER
SERVICES OK-1702, LLC, AND NEMAHA SERVICES HOLDING COMPANY, LLC,
                              Appellants

                                             V.

                           ESPOSITO SECURITIES, LLC, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-05795

                                         ORDER
       Based on the Court’s opinion and judgment of this date, we VACATE the stay of

arbitration proceedings before the American Arbitration Association granted in our order dated

November 26, 2014 and ORDER that any further action in that proceeding is governed by our

judgment in this appeal.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE